      Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF IOWA


 ALEC RYAN STEFFES,                                         Case No: 4:21-cv-37

         Plaintiff,

 v.

 STATE OF IOWA (FIFTH JUDICIAL
 DISTRICT DEPARTMENT OF                               COMPLAINT AND JURY DEMAND
 CORRECTIONS WARRANT TEAM),
 OFFICER KURT KNESS (Individually
 and in his Official Capacity), OFFICER
 NICHOLAS CORBIN, (Individually and
 in his Official Capacity).

         Defendants.


COMES NOW, Plaintiff, by and through undersigned counsel, Nathan A. Mundy,

hereby petition the Court for relief, and in support thereof hereby state the following:

                              STATEMENT OF THE CASE

       This is a civil rights action in which the Plaintiff, Alec Ryan Steffes (hereinafter

“Steffes”), seeks relief for the Defendants’ violations of his rights guaranteed by the

United States Constitution, specifically the Fourth Amendment, which right is further

secured by the Civil Rights Act of 1871, 42 U.S.C. § 1983 and § 1988. Steffes seeks

damages, both compensatory and punitive damages; affirmative relief; an award of

attorney’s fees, costs, and interest; and other and further relief as this Court deems just

and equitable. This is further an action at law to redress a deprivation under color of

statute, ordinance, regulation, custom, or usage of a right, privileges, and immunities



                                            1 of 10
      Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 2 of 10




secured to Plaintiff by the Fourth, Fifth, and Fourteenth Amendments of the

Constitution of the United States.

       One of the cornerstones of our constitutional democracy is the right of citizens to

be free from the unreasonable and unwarranted violation of our constitutional rights

whether in the course of making a lawful arrest or those officers who take exception

when a citizen asserts their constitutional rights.

       In addition, Plaintiff Steffes has the right to expect that law enforcement officers

not intentionally and so egregiously violate his constitutional rights by arresting his

without probable cause, to use appropriate force when conducting an arrest, and not

drag his down a dark, cement, staircase while in handcuffs.

                                         PARTIES

  1. At all times relevant to this petition and the foregoing case, Plaintiff Alec Ryan

      Steffes has been a resident of Polk County, Iowa.

  2. Defendant Officer Kurt Kness (hereinafter “Defendant Kness”) was at all times

      relevant to this Complaint a law enforcement officer employed by the Fifth

      Judicial District Department of Corrections Warrant Team. Defendant Kness is

      sued in his individual and official capacity and at all times relevant to this

      Verified Complaint was acting within the scope and course of his job duties

      pursuant to his employment with the Fifth Judicial District Department of

      Corrections Warrant Team. At all times relevant to this Complaint Defendant

      Kness was acting under the color of laws of the State of Iowa.




                                            2 of 10
   Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 3 of 10




3. Defendant Officer Nicholas Corbin (hereinafter “Defendant Corbin”) was at all

   times relevant to this Complaint a law enforcement officer employed by the Fifth

   Judicial District Department of Corrections Warrant Team. Defendant Corbin is

   sued in his individual and official capacity and at all times relevant to this

   Verified Complaint was acting within the scope and course of his job duties

   pursuant to his employment with the Fifth Judicial District Department of

   Corrections Warrant Team. At all times relevant to this Complaint Defendant

   Corbin was acting under the color of laws of the State of Iowa.

                           JURISDICTION and VENUE

4. This Court has jurisdiction over the Subject Matter of this complaint pursuant to

   the fourth and fourteenth amendments to the United States Constitution and

   under 28 U.S.C. § 1331 (federal question) and § 1343 (civil rights) and has

   supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

   This Court also has jurisdiction under 28 U.S.C. §§ 2201 and 2202 to declare rights

   of the parties and grant all further relief found necessary and proper.

5. Venue is appropriate in this District pursuant to 28 U.S.C. §§ 1391 and 1402(b) as

   the events described in this Verified Petition occurred in this District.

6. The Plaintiff is also seeking relief under the Iowa Constitution and has filed a

   complaint with the State Appeal Board pursuant to the Iowa Tort Claims Act and

   the Iowa Supreme Court’s ruling in Wagner v. State of Iowa, ____ N.W.2d _____

   (Iowa 2020)(Docket No. 19-1278) Nothing in the Wagner ruling prevents the




                                        3 of 10
   Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 4 of 10




   Plaintiff from seeking redress for Federal Constitution grievances in Federal Court

   and redress for State Constitutional grievances in State Court, under the ITCA.

                                       FACTS

7. On February 8th, 2019 Steffes was at his residence of 412 NW Aurora in Des

   Moines, IA.

8. On that date and time, Steffes was on probation in Polk County District Court

   case number AGCR319488. The underlying charge that led to the probation was

   Theft in the Third Degree, a non-violent offense.

9. On that date and time, there a warrant was active for Steffes’ arrest relating to

   allegations by his Probation Officer, Lisa Roetman, that Steffes was not in

   compliance with the requirements of probation.

10. The warrant issued on January 24th, 2019.

11. On February 8th, 2019, at approximately 1500 hrs, or 3:00 pm non-military time,

   Defendants Kness and Corbin appeared at Steffes’ residence as part of their duties

   as “Warrant Team” Officers within the Fifth Judicial District Department of

   Corrections.

12. It is Defendants Kness’ and Corbin’s job description, training, and experience, to

   apprehend persons on probation with warrants issued for their arrest.

13. Defendants Kness and Corbin knocked on the resident and were let into the

   residence, without resistance or hesitation on behalf of Steffes’ girlfriend. Had the

   Defendants encountered any resistances, hesitation, or interference from the




                                        4 of 10
   Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 5 of 10




   person whom answered the door, they would have taken that as an indication

   that this arrest may go poorly.

14. Defendants Kness and Corbin were informed of Steffes’ accurate location. Steffes

   made no attempt to conceal himself or prevent the officers from effectuating their

   arrest.

15. Steffes was in the bedroom of the home. Defendants’ Kness and Corbin walked

   back to the bedroom and informed Steffes they had a warrant for his arrest and he

   needed to come out.

16. Steffes complied with Defendant Corbin’s command to stand up, face away from

   them, and put his hands behind his back. Steffes complied.

17. Defendant Kness took control of Steffes’ hands to place him into handcuffs.

18. At this point, Defendant Corbin claims that Steffes “tensed up and attempted to

   pull away from [Defendant Kness]”. It is not clear what action Defendant Corbin

   observed on behalf of Steffes to believe any muscles or body movements were

   tensed.

19. In response to the erroneously perceived “tensing” Officer Corbin grabbed a hold

   of Steffes by the upper right arm and attempted to pin Steffes against a door. This

   maneuver proved to be unsound as the door wasn’t secured and “opened”.

20. For some unexplained reason, because a door moved, Defendant Kness requested

   Defendant Corbin to draw his taser. Up to this point, its only clear that Steffes

   “tensed” but it is not clear the Defendants’ continuing difficulties in arrested

   Steffes.

                                        5 of 10
   Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 6 of 10




21. Defendant Corbin did not deploy his taser on Steffes. Defendant Corbin reports

   that he didn’t deploy his taser because “[Defendant] Kness still having control of

   Steffes.”

22. Defendant Kness then placed Steffes in a “bodylock” and carried Steffes to the

   living room.

23. A “bodylock” from the rear has some key points:

        a. Positioning to a 45-degree angle at the person’s back;

        b. One arm in front of his hips;

        c. The other arm around the waist, with the hands connected in an “S-grip,

           Gable grip, or even gripping the elbows.”

        d. Positioning the shoulder in the small of the back.

24. It is unclear if these are the precise positioning of Defendant’ Kness to Steffes. But

   the key point is, Steffes was compliant during the entire encounter, but was being

   physically restrained by Defendants Kness and Corbin.

25. Once in the living room, unreasonably, unprovoked, and unnecessarily

   Defendant Kness performed a “leg sweep” and took Steffes to the ground.

26. As a result of the excessive “leg sweep” Steffes fell to the floor of the home, hitting

   his shoulder first, likely with some of Defendant Kness’ body weight adding to

   the force of impact with Steffes’ shoulder to the floor.

27. The impact of Steffes’ shoulder hitting the floor after being unnecessarily,

   excessively, and brutally wrestled, Steffes suffered a broken collar bone.



                                         6 of 10
   Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 7 of 10




28. The leg sweep by Defendant Kness, with the encouragement and assistance of

   Defendant Corbin, was excessive and unreasonable.

29. Once on the ground, Steffes rolled in pain due to the broken collar bone.

30. Because he was rolling in pain, Officer Corbin placed his knee between Steffes’

   should blades and handcuffed him.

31. After they had him in custody, Defendants ignored Steffes’ complaints of collar

   bone pain.

32. The Defendants did not offer him medical attention.

33. The Defendants did not seek medical attention until the medical staff at Polk Jail

   refused to accept him as an inmate until he was treated for the broken collar bone.

34. Defendants transported Steffes to the Broadlawns Medical Center where he was

   diagnosed with a broken right collar bone.

35. Broadlawns Medical Center gave him a sling and a pain medication prescription.

36. Steffes stipulated to the probation violation and agreed to have his probation

   revoked, and the original two-year prison term imposed on February 11th, 2019.

37. Eventually, Steffes was taken to the Iowa Department of Corrections’ Medical and

   Classification Center at their Oakdale Facility.

38. Steffes’ broken collar bone required surgery on May 21st, 2019. The procedure

   performed was an “Open Clavicle Reduction” where they did a bone graft by

   taking bone from his pelvis.




                                        7 of 10
    Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 8 of 10




                                 CAUSES OF ACTION
COUNT I – EXCESSIVE FORCE IN VIOLATION OF THE FOURTH AMENDMENT
                  COGNIZABLE UNDER 42 U.S.C. § 1983

 39. Plaintiff incorporates by reference the above allegations.

 40. The proper focus in determining the reasonableness of force used is on the events

    immediately confronting an officer when he decides to use force. Force is only

    permitted when a suspect is fleeing, violent, or dangerous and/or resisting arrest.

    When force is justified, only that amount of force which is necessary to

    accomplish a legitimate police objective is permitted. No force is reasonable when

    a suspect is not resisting, is non-violent, and poses no threat. Furthermore, force is

    not permitted at all when there is no need to use force.

 41. Defendants Kness and Corbin used excessive force on Steffes when they

    unnecessarily did a “leg sweep” taking him to the ground while his hands were

    behind his back due to being restrained by Defendant Kness.

 42. These actions caused Steffes to be injured.

 43. There were no exigent circumstances or any other need for Defendants Kness and

    Corbin to violently perform a non-authorized or trained wrestling maneuver on

    Steffes, causing injury.

 44. The Fifth Judicial District’s Department of Corrections Warrant Team only

    authorizes use of “less than lethal force techniques…as follows:

        a. To protect themselves of another from physical harm;

        b. To restrain or subdue a resistant individual; or

        c. To bring an unlawful situation safely and effectively under control.”

                                         8 of 10
     Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 9 of 10




  45. The only one of these permissible situations that could apply to Steffes’ would be

     to “restrain” him. This situation doesn’t apply because at the time, Defendant

     Kness already had Steffes in a “bodylock” and was physically carried to a

     different room. Defendant Corbin even stats that Defendant Kness had “control of

     Steffes…”

  46. The violation of Steffes rights are actionable under 42 U.S.C. § 1983, and Steffes is

     entitled to judgment against Defendants in an amount to be proved at trial, plus

     costs and attorney fees pursuant to 42 U.S.C. § 1988.

  47. Steffes is entitled to punitive damages against Defendants Kness and Corbin, as

     allowed by law, since Defendant’s actions were intentional, wanton, malicious,

     and oppressive.

                                 PRAYER FOR RELIEF

WHEREFORE Plaintiff prays for judgment as follows:

   A. For the Court to declare that Defendants’ conduct in the application of excessive

      force in the arrest of Steffes to be in violation of her Fourth Amendment Rights

      under the US Constitution.

   B. For general compensatory damages;

   C. For exemplary and punitive damages to the extent permitted by law;

   D. For the Court to order pre and post-judgment interest to the extent permitted by

      law;

   E. For the Court to order attorney’s fees and expenses pursuant to 42 U.S.C. § 1988;

   F. For the Court to order taxable costs;

                                           9 of 10
  Case 4:21-cv-00037-RGE-SBJ Document 1 Filed 02/08/21 Page 10 of 10




G. For the Court to order any such further relief as the Court deems just and

   appropriate.

                                 JURY DEMAND

The Plaintiff hereby demands a trial by jury in the above-captioned matter.

                                     Respectfully submitted,

                                     MUNDY LAW OFFICE, PC

                                     s/ Nathan A. Mundy
                                     _____________________________________
                                     NATHAN A. MUNDY (AT0009065)
                                     317 6th Ave., Suite 1300
                                     Des Moines IA 50309-1770
                                     Telephone: 515-288-1552
                                     E-mail: nathan@mundylawdsm.com
                                     ATTORNEY FOR PLAINTIFF




                                      10 of 10
